Name: Decision of the EEA Joint Committee No 17/2000 of 28 January 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: marketing;  economic analysis;  European construction;  energy policy
 Date Published: 2001-04-12

 Avis juridique important|22000D0017Decision of the EEA Joint Committee No 17/2000 of 28 January 2000 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 103 , 12/04/2001 P. 0034 - 0035Decision of the EEA Joint CommitteeNo 17/2000of 28 January 2000amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 23/1999 of the EEA Joint Committee of 26 February 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include a multiannual programme of studies, analyses, forecasts and other related work in the energy sector (1998 to 2002) (ETAP programme) (Council Decision 1999/22/EC(2)).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 2000,HAS DECIDED AS FOLLOWS:Article 1Article 14 of Protocol 31 to the Agreement shall be amended as follows:1. the following new paragraph shall be inserted: "2b. As from 1 January 2000, the EFTA States shall participate in the Community programme referred to in paragraph 5(d) and in actions pursuant thereto.";2. the words "paragraph 5(a), (b) and (c)" in paragraph 3 and paragraph 4 shall be replaced by "paragraph 5(a), (b), (c) and (d)";3. the following shall be added in paragraph 5: "(d) 399 D 0022: Council Decision 1999/22/EC of 14 December 1998 adopting a multiannual programme of studies, analyses, forecasts and other related work in the energy sector (1990 to 2002) (ETAP programme) (OJ L 7, 13.1.1999, p. 20)."Article 2This Decision shall enter into force on 29 January 2000, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee(3).It shall apply from 1 January 2000.Article 3This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 28 January 2000.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 148, 22.6.2000, p. 48.(2) OJ L 7, 13.1.1999, p. 20.(3) Constitutional requirements indicated. Date of entry into force: 1 August 2000.